Citation Nr: 1631217	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for choroid plexus papilloma disability manifested by headaches.


WITNESSES AT HEARINGS ON APPEAL

Appellant, R. G., and J. C.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970, including in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO in Winston-Salem, North Carolina denied the Veteran's claim for service connection for a choroid plexus papilloma disability.

In July 2012, the Veteran testified during an RO hearing before a decision review officer (DRO).  In June 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether a choroid plexus papilloma disability manifested by headaches was incurred during military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a choroid plexus papilloma disability manifested by headaches was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for complaints, findings, or treatment for a brain tumor or headaches.  In a November 1969 separation report of medical history, the Veteran denied having frequent or severe headaches or a tumor.  On separation examination the same day, neurologic function was reported as normal on clinical evaluation.

Post-service VA treatment records dated prior to the Veteran's April 2010 claim for service connection for a choroid plexus papilloma reflect the Veteran's reports of experiencing headaches since shortly after returning from Vietnam in 1969.  The records also show headaches occurring with increasing frequency.  An August 2006 neurology consultation note indicates that a CT head study revealed possible choroid [plexus] papilloma.  An April 2008 neurology note reflects that MRI study confirmed the CT head finding of choroid plexus papilloma.  In an August 2008 letter, the Veteran's VA neurologist reported that the Veteran suffers from chronic daily headaches that require use of daily headache relief medication and that he is being followed for a non-cancerous brain tumor, a choroid plexus papilloma.

In lay statements received in October 2007 in support of a different service connection claim, family members and a friend of the Veteran's described their observations and knowledge of the Veteran's constant, daily headaches.

In support of his current claim for service connection, the Veteran submitted a September 2010 medical opinion from his VA neurologist.  The neurologist again reported that the Veteran is followed in the neurology clinic for severe headaches and a choroid plexus papilloma, which is a non-cancerous tumor of a structure in the brain called the choroid plexus.  He explained that these tumors may grow slowly and can cause serious problems if they reach sufficient size or block spinal fluid pathways.  He added that these tumors do not typically degenerate into a cancer, but they have that potential.  The neurologist opined that it is as likely as not that this slow-growing tumor was present in the brain when the Veteran was in the military.  He also noted that he had not seen any data on a relationship between choroid plexus papillomas and Agent Orange exposure.      

During the July 2012 DRO hearing, the Veteran testified that pressure in his head began "when I came back from Vietnam...well, not at the time I came, but later on in the years."  During the June 2016 Board hearing, he testified that he first noticed in service that his "head would hurt some" and that he had headaches continuously since service, which also worsened over time.

In this case, while the Board finds the Veteran is not competent to identify or diagnose a choroid plexus papilloma, he is competent to report the onset, continuity, and severity of headaches, which VA neurologists have attributed to a choroid plexus papilloma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In addition, the Board finds the Veteran's statements about experiencing headaches since returning from Vietnam credible because they were generally consistent and also reported years prior to filing the current claim for VA compensation benefits.

Turning to the medical opinion evidence, the Board finds the September 2010 opinion from the Veteran's VA neurologist is persuasive and probative evidence in support of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the Veteran's VA neurology records had already documented the reported onset of his headaches, which had been attributed to his choroid plexus papilloma, and the neurologist provided a rationale for his opinion, explaining that the brain tumor likely began during military service based on the slow-growing nature of choroid plexus papillomas.
 
Given the Veteran's competent and credible testimony that his headaches manifested shortly after returning from Vietnam in 1969 during military service and continued progressively after service, along with persuasive medical opinion evidence indicating that his subsequently-diagnosed choroid plexus papilloma manifested by headaches likely began during military service, the evidence is at least evenly balanced as to whether this disability is related to service.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for choroid plexus papilloma disability manifested by headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a choroid plexus papilloma disability manifested by headaches is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


